Case: 4:17-cv-09106-RP Doc #: 84 Filed: 2/20/18 1 of 7 PagelD #: 661

the unired STARS OrstecT _cOvRT.

oe por Teens DISTRICT OF USS: / dogo

2 > Fi _ } 2
Tilly Wi ep CA NICE
pncda. Beownd a Be. ats ! a a J-A

Rovouse YG) DU Yo & ALATING RCM? SLICES ,
a , . —— WM B ERG
Que Yo plainrice Euars POOR pocuma Ped Me

| Copper ale Wa
Recauce Sovthgau Poverty Lav eT Plc. WU
(Looe THAME QuGUSs/ 20) ofl } ’ . ccpureyin

be fh (0; '
by rls “Felli ane TAY quo Tike ars Capquelins pe.

Medial Contrencroe, Thus Because oF The. pF do
The MAT New Groped. James |

SC Le.

0" Civ. THE STOTOTES pieeTectlerys 5 00
t “ig victim et Bodih heovey ov the B4s8 OF Ne aOR 06
oMiQnTaTon - F KS Toons. 12 COULT pow 6v7 ole Burr (4190
provide NIL crly GO Mlenrn oxi" 5 ou TIONS
piroudes Latial proTection 1 peopl oF All OXY

which wsull elude. hertorosex vals alood
J NMe1mes,
Cyans pe hes Ernail$ ware DokindanT 5 Gein e
Aargau, Cesta. A falbe, Neogene file © 7 vil Apa
cade By DON fonqig SiR Orv Po lny be
Fgnarune onF ecusAl Fooms For Caneae jena

 
  
    

=
<8

 

 

  
 
 
Case: 4:17-cv-00106-RP Doc #: 84 Filed: 12/20/18 2 of 7 PagelD #: 662 b

 

 

LD Conse
_ cpa Wee Eward, TRU ending Corueah HOD 3
Alte Yhe very added pause OF concaling (Netti. Cane

Mectenov pepeared de poe Mare E-mails 3 Th ve pail
ie heute. Medical Cond Tires Siw cenicee TIeat MNT

Raa s76ppedl« ir

e+ ——F 5 6 3 /ouu05
FLL 'Y| Obinisd-o¢ acrions without pre vdce al

i KWs
i 7] f yoy” CMCC Ul) S Tap C$ r TH Uv
planner” yeu LYXETI "" Agr) pine {Joe / p/ Mb fiat bi

Oe ay le eT Cre “0 pei? 70 Hus a

mL leer Lyans (iy Linbo qua As CASE Be karcde Oe we 5

BIN )

or Hig Tit Roque OF H month ae "hoo lS
pyc je imi Gylnod 5 non packsrs —

ihe one Ci2ogTed YO QO Copscop. TREATMENT, p 2

vey, epee Gonecolariors; Ema mngwge Ly pp. Gloria Fee)

nue Yo. UP. Basuw cranonant, Tops AL see Lene. (eerie

| yegeors DR.
Denia Tore, le ondees Megeeyel Yo Grud NG.  aagl

h Cemrcyes LOSiDS, [O1PAR PEMIONNE] vm
Powitor Mo spot sTornyT By pe, Bests NTE Ma
28 Ge cll eteanmnat No Lcrihen gen we
_$ ave! IST (Oke ue,
Ye a Os od etl * onene- (11087 dora ly Cored

ve Yes We Racine Car Repti

Chin Corscek 4 1 ee OR,
Case: 4:17-cv-00106-RP Doc #: 84 Filed: 12/20/18 3 of 7 PagelD #: 663

Evens v. Brown YfIc fob BR Core. | ):x7-K8 BOF b _

a / | . © e
Lewis V- Casey —Cuprame courr Ruled yo Wine Iye7/"

WIN th 7 Lely W
must Siew NETO o MPA” BIO: miner ie y*
Kappa Soars “ore dloctn'T have Yo 69" Tie LOSOU oF

he. rooted. fi FURY,  ObTAW peeve WE alee

I, .
Gls of evooice SOB» ie fe. alan SP
TR Tony, STAN
Se Cree seormer me on bake Staranery7, cat ? eupseauy
vis Me Rorlve ee pani te ye 6 ro CONTICALT
ATO 6 Cariaed. SUR{CRY CN ” nee
Fou s Kanltd cme rp poraweran, ob edocal WV

vnrdodsca, NF Hefe. eines €7, (18) USCA. ISA Tanparing TN

~~, pd ong
rtness, VICTIM er AN ivkeeganT. sectors 3 a mae specially hi . "S
} ie o ses,
consTACTing Fedora Jude Commnsons of feles Kedopal. Oray

 

ause. Alapm Due 76 »
se¢ pe. Rac [ere ROI amv Carveen Coma s: (321A [dara FUOK

3 re vay Babi Numare Madlcerions Fee ACUTE

tog ton) RApeATad ls > Gmaics Ware Saine corandanTs Sere
LT et jeagulog madieal enme, IV prekie Thins

EVs INT | :
sends fa ee Oarig P98 0 oTAaes vo Cepre Lie arin
told. Mads -% LoTALGie_, Sam don, YO few CMe Oe OO
Ha Pxaoinmvatiay YO 0 Gay (mar ity (NAC Us 74 0 ai
comporly. AT opt— ND Mail. pv Medical BrP rie Va “4. i
cote, Cfgrucirs of [Mus. Hee Prom [er Cong 7 §
Case: 4:17-cv-00106-RP Doc #: 84 Filed: 12/20/18 4 of 7 PagelD #: 664

Lugs ve Beswe Y4e/’7cv [00 oR [B28 Pye

caceilue. ToAgaty Steps ,
(]) porused. 10 vse L1G/TI. Pap kederT by, Boswalyeartiy
AvAlisle. AT euday Nuebe ot DocTec AT pe

(Aakers slgyvaruee. By Curing OFF STy/verven a ore -”
coer B Te ve mnie. Blank THs 22577

The. (nedfonl. DoKanelaitt Thhnes Knaghten aaa

Gre vecy. Raval oF pryenve yO Cesare 0 Sysren:

(A) ory Ona Row In Fe UWied States Thar Ane re
Comeras, Wwe Reriuee TO Use. YVideo fac Nard hol
eosdily avaliable, ipdeipe LMT 29 FBU9-

ONG hee DIE/TL Med teers pojver: (og YT fu a
Jay eaeli Day aime 3 gin. Copdily auallogte A chek of Wh
é Constutdns oF MDISSISSIPH/ B TBO, nist Lone.

©) The caosred Dopthvarlons or civ freus The
IN) Gave Bodily heen; =,

Dated Corsceh quran Bloptiess CNA EU ee 3 7h

gent. oEvsAl. foem—Yhe verry ACF [3s AThraer YO € f
corgi ot AIL pol WO ev ofen Invues CATA 2xGSSIE I

¥,
womids ConSigoreh, “ie veey CorysTTU TON Kin, (si, 5th 880

7 [nag oR wera
th USCA. Govecura YHe We BigpT oe euay
ae “he. Coutr Weed Se he PIGITIAL. fhenpacy Rpors >

The Berusals founs, pls Th

 

puta
Case: 4:17-cv-O0106-RP Doc #: 84 Filed:

12/20/18 5 of 7 PagelD #: 665

cusps u. Brown YT cull RE Onfe. It-27-18 5

"Fhe 1963, 19950) 96 xe0l 42. U

c
SCA CIVIL BIDS BT Canenr7

iusT/ Turis (nis toe. uve. STRIES a eunetigans LMEPUS

Tie vac RET OF fongirg hevars (0ame by 70

copia BeOgTe

connie Ooant wr Tle OecelaAan7s Apple, Whar v4 noon,
le ho ace choequd wir peovdiry SAE pp qumaré

ul follao fhe moor. Stand apd op leat 4 P

Violated. The Vegy. ACT oF
Is Dove. Reriedly fh
QocTORS.. THe cnrbAcrer. Gers

76 LAURELS, tho

jad rercsng. ne. CAN™
Muah Saf. nd Mala!

D fillttrs AYEPC, yor Te

ABUL 14 Chromed x IS Nor Segoe. The Reeponr] Fda
cli, acrino ate ocaaril oF Malle. Beconee cg
Able iil Show the Resale Fe GIL OUT Og yo

grocy pecnds wil Shows Qeue yeoondie
‘re hed thot Soul. be an rel)

of JUSTTee.

As A (ope
Case: 4:17-cv-00106-RP Doc #: 84 Filed: 12/20/18 6 of 7 PagelD #: 666

~), e CE 6
CUT p/caTe. oF SURVICE Lp e*>

T heteby coeres. rhe Tim akty Evora motel Via We
TLep ther en sp-m ro AT pporedirrvars wirt Keoues
YO poovide copies YO the Fellow!

 

U.S Cheek of CoueT owe eM pGi/sTRAe Boy fay
Prose Ae Mey BO WW. Commecce SH

lu. Commence ST #B "3 gq p
‘sacnoa3 Ms 39730 qporegven gy

Vibe Dapte oF Josic€
aha oF sccsna7!
a1) Tekin. Dulet20an 2 BY

On Pots pyssitsie! BB OBS

| GTB-RIGHS
AcLU— iss
0.x 2ML
) Ae so7, Ms: FADS
& Exec, Wie ESQUIRE. _,
Jonyice fillay Colfines

|G TB- ANGUS
ACLU ~ MI SISl!

p.0 Box 2AYA
Jrckso7¥, |1!s- 3 9225
Time Ap Case: 4:17-cv-00106-RP Doc #: 84 Filed: 12/20/18 7 of 7 PagelD #: 667
y= Ib ee mes US POSTAGEM /F a 3
[00 BUS Atd-A- spss cons
‘parecNman) esd /2 BE, eo s0089
pon ronyll™ 3h73 y ee 02 soo ace C7 2078

rae U5. Clack, oF. (0v8T

Vo ee AJGRAM

post CEL “oa 06k. menage

 

 

 

 

 

 

   

. SPAR, Jad 50138 RECEIVED ml
BCU en DEC 20 2018 00 W. Copnence Ris #15

  

ei 6 4
Naik ‘c EN LORED LE: TP HAS NEfs “oR BE oan PDO
Aieebteo e NER ERO ecg?) United States District Court Be d LL) 7} 6)
MATERIALNOT PevoAiving TOLECAL ¢ “8:8 og Northem District of Mississippi A ad A) 5,

- ENCLOSES CC UPESPONNENCE
"ANOTHER ADDRESSEE. PIFARE pes STN PONNG [0
